Dismissed and Memorandum Opinion filed August 3, 2006







Dismissed
and Memorandum Opinion filed August 3, 2006.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-06-00061-CV
____________
 
ISAAC L. RAIJMAN, M.D., Individually and d/b/a
DIGESTIVE ASSOCIATES OF HOUSTON, P.A., Appellants
 
V.
 
CAROLYN GARRETT and JOHN GARRETT, Appellees
 

 
On Appeal from the
234th District Court
Harris County,
Texas
Trial Court Cause
No. 03-31138
 

 
M E M O R A N D U M   O P I N I O N




This is
an appeal from a judgment signed October 28, 2005.  On February 16, 2006, this
court ordered the parties to participate in mediation.  On May 4, 2006, the
court ordered the parties to comply with our earlier order to conduct mediation
and notify this court of the results of mediation.  Our order notified the
parties that the appeal was subject to dismissal if the parties did not
comply.  No response was received.  On June 13, 2006, notification was
transmitted to all parties of the court=s intention to dismiss the appeal for
failing to comply with this court=s order.  See Tex. R. App. P. 42.3(c).  In response,
appellant notified the court that the case had settled in mediation.  Appellant
did not file a motion to dismiss the appeal, as required by our mediation
order, however.  To date, no motion or further response to this court=s order has been filed.  
Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed August
3 2006.
Panel consists of Chief Justice Hedges and Justices Yates and Seymore.